DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 12/16/2019.
Claims 1-18 are pending for consideration.

112(a) and (b) rejection.  It is not clear the first account is of the successor or predecessor (look at the beginning of the specs).  It also says in the claim “the post of the user”.  It is not clear, since the user appears to be the successor, but the post describes in the specs as belonging to the predecessor (although some place may say something else).  It is confusing.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
	Failure to provide a certified translation may result in no benefit being accorded for the non-English application (CN201710453145.0).

Claim Objections
Claim 5 is objected to because of the following informalities:
	Regarding claim 5, the claim recites a limitation “an user terminal corresponding to a second user”.  It should be “a[[
	Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first receiving module, being configured to receive registration information of a first user”, “a first binding module, being configured to bind the first login password to a first  account corresponding to the post”, “a second receiving module, being configured to receive a login request sent by a user terminal”, “a first sending module, being configured to response to the login request, and sent data information of the first account binding with the first login password to the user terminal” in claim 10; and “first sending module is further configured to send share-data information of an associated account of the first account to the user terminal when receiving a read request” in claim 11; and “a first determination  unit, being configured to determining whether the post is a new post according to the identification of the post; a first creating unit, being configured to creating the first account corresponding to the post when the post is a new post; a first binding unit, being configured to bind the first login password to the first account” in claim 12; and “the second binding unit being configured to bind the identity of the first user to the first  account corresponding to the post; a first determination  module, being configured to determine whether the first user is a new user according to the identity of the first user; a linking module, being configured to find an original account binding with the first user, and link … is not a new user” in claim 13; and “a second sending module, being configured to sending at least two items of the identity of the first user, the …  a second user” in claim 14; and “a third receiving module, being configured to receive an unbind request, the unbind request comprising an identity of a former user; a first canceling module, being configured to find a second account binding to the former user according to the identity of the former user, and unbind the second account to the former user” in claim 15.		Fig. 7 of the specification shows the above modules inside the identify recognition apparatus, which is disclosed in ¶11 of the spec. as “the identity recognition system includes a server, wherein the server includes: a processor; and a memory communicatively coupled to the processor”.  As a result, the above modules have corresponding structure (the processor coupled with memory) to support the aforementioned recited limitations.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-5, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 3-4 and 8-9, the claims recite limitation “a first account”.  It is unclear if the limitation refers to the same limitation “a first account” as recited in claim 1 and claim 7 respectively or it refers to something else.	Regarding claim 5, the claim recites in lines 4-5, “an user terminal corresponding to a second user”.  The claim further recites in line 8 “a user terminal corresponding to a second user”.  It is unclear if the limitation in line 8 refers to the same limitation as that of lines 4-5 or it refers to something else.	For the purpose of prior art examination, the limitations are interpreted as best understood.	Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor; Madhuri (US 20130346173 A1, hereinafter Chandoor) in view of Becker; Tyson et al. (US 20130151064 A1, hereinafter Becker) and further in view of Moerk; Michael et al. (US 20180234416 A1, hereinafter Moerk).	Regarding claim 1, Chandoor teaches an identity recognition method for an office platform, wherein the identity recognition method is applied to a server (¶32, fig. 4, a network server), and the identity recognition method comprises:
	receiving registration information of a first user (¶13, transmit a message to the mobile device requesting the user to register an account; fig. 2 element 213; ¶16, user 101 provide a phone number; ¶18, When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information), wherein the registration information comprises an identification of a post of the first user (¶16, user 101 provide a phone number of a mobile device 107 of the user for payment provider 105 to establish an unregistered account linked to the phone number; ¶17, If user 101 has previously used eCash, an unregistered account linked to the phone number may already exist and the cash change amount from the current payment transaction is accumulated into the unregistered account; see also ¶26), an identity of the first user and a first login password (¶18, text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information; ¶22, User 101 may sign up for a registered account in the same way as when registering to claim eCash; see also ¶24, ¶26);
	binding the first login password to a first account corresponding to the post (¶17, establishes an unregistered account linked to the phone number, establishes an unregistered account linked to the phone number and deposits the cash change as eCash into the account; ¶13, the user to register an account to claim the eCash; ¶18, sign up with payment service provider 105 to claim the eCash; ¶19, identification information such as a phone number of a mobile device 107 for payment provider 105 to link a guest account to the phone number; ¶25, register a new account and to transfer the existing eCash balance in the unregistered account and the additional eCash from the current payment transaction to the newly registered account; ¶26, the eCash in the unregistered account may be automatically transferred to the registered account or may be moved by the consumer to the bank account);	Although Chandoor teaches the registering of a new account that binds to the existing account with the existing fund based on supplied information identifying the unregistered account and its content, the account password and identification information, and it would be obvious to an ordinary skill in the art to understand that Chandoor teaches the use of password and one of the provided identification information to login to access the account, which includes the fund from the previous account, Chandoor does not explicitly mention:	receiving a login request sent by a user terminal;	responding to the login request, and sending data information of the first account binding with the first login password to the user terminal, to make the user terminal display the data information.	On the other hand, Becker teaches:	binding the first login password to a first account (¶28, registering a previously set up an account may be accomplished by inputting various account related information into the application 12, the customer may have to provide his/her account username or login, his/her account password, his/her answers to one or more security questions, any e-mail address(es) associated with the account, his/her account personal identification number (PIN), selecting to agree with terms and conditions of the telematics service provider, his/her account number, and the zip code associated with the account. Once the previously existing account has been registered, the customer may access the account, through the application 12, by submitting the customer-selected username and password);
	receiving a login request sent by a user terminal (¶29, login to an account by submitting a preset login and password into the welcome screen of the application 12; ¶28, access the account, through the application 12, by submitting the customer-selected username and password; [0038] The application 12 also includes a user-interface, which is computer readable code that allows a user to interact with the various screens), wherein the login request comprises the first login password (¶26, the customer sets up a login and password that may be used to access the application 12 upon setting up an account, once the account is set up, the customer can access the application 12 using that login and password); and
	responding to the login request, and sending data information of the first account binding with the first login password to the user terminal (¶13, The application is a web-based application, which may be accessed via a website (e.g., using a desktop computer, laptop, tablet computer, smartphone, etc.) or may be downloaded to a communication; ¶26, the customer sets up a login and password that may be used to access the application 12 upon setting up an account, once the account is set up, the customer can access the application 12 using that login and password; see also ¶34, ¶28, and ¶38; ¶42), to make the user terminal display the data information (¶34, The unauthorized person/entity may not, however, have access to vehicle functionality, and thus may not be able to access certain customer-selected vehicle settings, to make changes to those settings, customer account information, and/or the like; see also ¶28, and ¶38; ¶42, any content that is presented to the customer while using the application 12 may be presented based on default settings. The presentation of the content may also be personalized based, at least in part, on information retrieved from the user's account or profile registered with the application).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Becker, which teaches registering of an account that is bound to an existing account and user login to access account information, into the teaching of Chandoor to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Becker’s teaching would help clearly explain the use of the created account that Chandoor teaches and improve efficiency to reuse an existing account versus creating a new account. In addition, both references (Becker and Chandoor) teach features that are directed to analogous art, such as, account registration. This close relation between both references highly suggests an expectation of success when combined.	Chandoor in view of Becker teaches the registration for an account, linking of accounts, transferring of accounts balances, and the balance as a result of a purchase identified by telephone number associated with an account and the registration of an account with the telephone number.  Although one of ordinary skill in the art would find it obvious that accounts are used widely in many different fields, and each account can comprise or associate with variety of objects, Chandoor in view of Becker does not explicitly mention that a post related to employment position is associated with the account.	On the other hand, Moerk teaches the a job position is associated with an account, and the managing of an account for when a person is transferring between positions ([0069], the identity management system, may automatically create, delete, or modify user accounts on various subsets or all of the third-party SaaS applications in response to users being added to, removed from, or moved between, roles in an organization. In some embodiments, each role may be mapped to a plurality of account configurations for the third-party SaaS applications. In some embodiments, in response to a user changing roles, the administrator may indicate that change in roles via the administrator computing device 244, in a transmission to the identity management system 232. In some embodiments, the device 242 may execute an example of the above-described designated application 241; ¶67, with employees coming and going and changing roles regularly. Generally, the business would seek to tightly control which employees can access which SaaS services, and often which features of those services each employee can access. Or certain employees may have elevated access to certain email accounts or sensitive human resources related documents. Each time an employee arrives, leaves, or changes roles, different sets of SaaS user accounts may need to be added, deleted, or updated).	Moerk further discloses the submitting of request to change role and as a result, a user’s account gets updated or created (Moerk ¶76, send a command to transition a user from a first role to a second role, for instance, a command indicating the user has moved from a first-level technical support position to a management position. In response, the controller 248 may retrieve a set of rules (which may also be referred to as a “policy”) corresponding to the former position and a set of rules corresponding to the new position from the rules repository 246. In some embodiments, these sets of rules may indicate which SaaS applications should have accounts for the corresponding user/role and configurations of those accounts, like permissions and features to enable or disable, configurations to change or accounts to add or remove, removing accounts, changing groups to which users belong, changing permissions, adding accounts, removing users from groups, and the like).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Moerk, which teaches employment role transition and the management of the associated accounts, into the teaching of Chandoor in view of Becker to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Moerk’s teaching would help provide the details to apply the teaching of Chandoor in view of Becker to employment management field, which widen the utility of the teaching Chandoor in view of Becker. In addition, both references (Moerk and Chandoor) teach features that are directed to analogous art, such as, account management. This close relation between both references highly suggests an expectation of success when combined.
	Regarding claim 3 , Chandoor in view of Becker and Moerk teaches the identity recognition method according to claim 1 (see discussion above), wherein the step binding the first login password to a first account corresponding to the post comprises:	creating the first account corresponding to the post, and binding the first login password to the first account corresponding to the post (Chandoor ¶18, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account …  a user identifier (which can be a user name or an e-mail address), and a PIN or password);	determine user not yet sign-up for an account, whose phone number is associated with eCash that is associated with an unregistered account or a guest account, and notify the user to request the user to sign up (Chandoor ¶18, During this period, user 101 may continue to accumulate eCash by depositing cash change from additional cash payment transactions into the unregistered account. Payment service provider 105 may send periodic reminders requesting user 101 to claim the eCash until user 101 signs up or until the expiration of the time period).	Although Chandoor does not explicitly disclose the checking for the existing of the first account after the user signs up for an account, Chandoor further teaches guest account having fund available to the user, and the checking if there exists a guest account associated with the user’s phone number (Chandoor ¶20, if there has been a guest account linked to the phone number) and if there is not existing of a guest account associated with the user’s phone number, then create one and associate with the phone number (Chandoor ¶21, If there has not been a guest account linked to the phone number, user 101 is taking advantage of the guest checkout experience linked to the phone number for the first time. Payment service provider 105 may create a guest account, link the guest account to the phone number, complete the payment transaction; see also Chandoor ¶23-¶31), and if there is a guest or unregistered account, then deposit the eCash to it (Chandoor [0020] Payment service provider 105 may verify if there has been a guest account linked to the phone number, ¶18, the unregistered account may be held open until the eCash balance reaches a certain amount; ¶20, Payment service provider 105 may set a limit on the number of times a user may take advantage of the guest account to force the user to sign up).	It would have been obvious to an ordinary skill in the art before the effective filing date to use the teaching of Chandoor in para. ¶20-¶21 and ¶23-¶31, which teaches to determine if a guest or unregistered account associated with a phone number does not exist, create a guest or unregistered account, and otherwise, use the existing guest or unregistered account which is associated with the user phone number to deposit eCash into it, into the teaching of Chandoor in para. 18 when user register for an account to result in the limitations of the claimed invention. 	One would be motivated to do so as it would be merely an applying of same the logic for creating a guest account with creating a user registered account with the substitution of guest account and registered account with a high expectation of success.	Although Chandoor teaches the binding of the user registered account that has user name and password to the guest account via the transfer of the eCash fund (Chandoor ¶18, user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account), Chandoor does not explicitly disclose the binding is to directly use the guest or unregistered account as the registered account.	On the other hand, Becker teaches:	binding the first login password to a first account (¶28, registering a previously set up an account may be accomplished by inputting various account related information into the application 12, the customer may have to provide his/her account username or login, his/her account password, his/her answers to one or more security questions, any e-mail address(es) associated with the account, his/her account personal identification number (PIN), selecting to agree with terms and conditions of the telematics service provider, his/her account number, and the zip code associated with the account. Once the previously existing account has been registered, the customer may access the account, through the application 12, by submitting the customer-selected username and password);	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Becker, which teaches registering of an account that is bound to an existing account and user login to access account information, into the teaching of Chandoor to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Becker’s teaching would help clearly explain the use of the created account that Chandoor teaches and improve efficiency to reuse an existing account versus creating a new account, transferring data and deleting the old account. In addition, both references (Becker and Chandoor) teach features that are directed to analogous art, such as, account registration. This close relation between both references highly suggests an expectation of success when combined.
	Regarding claim 7, Chandoor teaches an identity recognition method, wherein the identity recognition method is applied to a user terminal and a server (¶13, transmit a message to the mobile device requesting the user to register an account; fig. 2 element 213; ¶22, transmit a text message to mobile device 107 through network 109 requesting user 101 to sign up with payment service provider 105 to continue receiving the benefits. User 101 may sign up for a registered account in the same way as when registering to claim eCash; fig. 1 element 105, ¶32, fig. 4, a network server), and the identity recognition method comprises:
	the user terminal sending registration information of a first user (see ¶13, ¶18), wherein the registration information comprises an identification of a post of the first user (¶16, user 101 provide a phone number of a mobile device 107 of the user for payment provider 105 to establish an unregistered account linked to the phone number; ¶17, If user 101 has previously used eCash, an unregistered account linked to the phone number may already exist and the cash change amount from the current payment transaction is accumulated into the unregistered account; see also ¶26), an identity of the first user and a first login password (¶18, text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information; ¶22, User 101 may sign up for a registered account in the same way as when registering to claim eCash; see also ¶24, ¶26);
	the server binding the first login password to a first account corresponding to the post (¶17, payment service provider 105 establishes an unregistered account linked to the phone number, establishes an unregistered account linked to the phone number and deposits the cash change as eCash into the account; ¶13, the user to register an account to claim the eCash; ¶18, sign up with payment service provider 105 to claim the eCash; ¶19, identification information such as a phone number of a mobile device 107 for payment provider 105 to link a guest account to the phone number; ¶25, register a new account and to transfer the existing eCash balance in the unregistered account and the additional eCash from the current payment transaction to the newly registered account; ¶26, the eCash in the unregistered account may be automatically transferred to the registered account or may be moved by the consumer to the bank account);	Although Chandoor teaches the registering of a new account that binds to the existing account with the existing fund based on supplied information identifying the unregistered account and its content, the account password and identification information, and it would be obvious to an ordinary skill in the art to understand that Chandoor teaches the use of password and one of the provided identification information to login to access the account, which includes the fund from the previous account, Chandoor does not explicitly mention:
	the user terminal sending a login request to the server, wherein the login request comprises the first login password;
	the server responding to the login request, and sending data information of the first account binding with the first login password to the user terminal;
	the user terminal displaying the data information.	On the other hand, Becker teaches:	binding the first login password to a first account (¶28, registering a previously set up an account may be accomplished by inputting various account related information into the application 12, the customer may have to provide his/her account username or login, his/her account password, his/her answers to one or more security questions, any e-mail address(es) associated with the account, his/her account personal identification number (PIN), selecting to agree with terms and conditions of the telematics service provider, his/her account number, and the zip code associated with the account. Once the previously existing account has been registered, the customer may access the account, through the application 12, by submitting the customer-selected username and password);
	the user terminal sending a login request to the server (¶14, telematic service center 16, the device 10 may be used (via the application 12) to retrieve information from and/or provide information to any of those entities in order to completely configure the customer's vehicle at one time; ¶17, the telematics service center 16 acts as a command/control center; fig. 2; ¶29, the customer will login to an account by submitting a preset login and password into the welcome screen of the application 12; ¶28, access the account, through the application 12, by submitting the customer-selected username and password; [0038] The application 12 also includes a user-interface, which is computer readable code that allows a user to interact with the various screens), wherein the login request comprises the first login password (¶26, the customer sets up a login and password that may be used to access the application 12 upon setting up an account, once the account is set up, the customer can access the application 12 using that login and password); and
	the server responding to the login request, and sending data information of the first account binding with the first login password to the user terminal (¶13, The application is a web-based application, which may be accessed via a website (e.g., using a desktop computer, laptop, tablet computer, smartphone, etc.) or may be downloaded to a communication; ¶26, the customer sets up a login and password that may be used to access the application 12 upon setting up an account, once the account is set up, the customer can access the application 12 using that login and password; see also ¶34, ¶28, and ¶38; ¶42), the user terminal displaying the data information (¶34, The unauthorized person/entity may not, however, have access to vehicle functionality, and thus may not be able to access certain customer-selected vehicle settings, to make changes to those settings, customer account information, and/or the like; see also ¶28, and ¶38; ¶42, any content that is presented to the customer while using the application 12 may be presented based on default settings. The presentation of the content may also be personalized based, at least in part, on information retrieved from the user's account or profile registered with the application).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Becker, which teaches registering of an account that is bound to an existing account and user login to access account information, into the teaching of Chandoor to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Becker’s teaching would help clearly explain the use of the created account that Chandoor teaches and improve efficiency to reuse an existing account versus creating a new account. In addition, both references (Becker and Chandoor) teach features that are directed to analogous art, such as, account registration. This close relation between both references highly suggests an expectation of success when combined.	Chandoor in view of Becker teaches the registration for an account, linking of accounts, transferring of accounts balances, and the balance as a result of a purchase identified by telephone number associated with an account and the registration of an account with the telephone number.  Although one of ordinary skill in the art would find it obvious that accounts are used widely in many different fields, and each account can comprise or associate with variety of objects, Chandoor in view of Becker does not explicitly mention that a post related to employment position is associated with the account.	On the other hand, Moerk teaches the a job position is associated with an account, and the managing of an account for when a person is transferring between positions ([0069], the identity management system, may automatically create, delete, or modify user accounts on various subsets or all of the third-party SaaS applications in response to users being added to, removed from, or moved between, roles in an organization. In some embodiments, each role may be mapped to a plurality of account configurations for the third-party SaaS applications. In some embodiments, in response to a user changing roles, the administrator may indicate that change in roles via the administrator computing device 244, in a transmission to the identity management system 232. In some embodiments, the device 242 may execute an example of the above-described designated application 241; ¶67, with employees coming and going and changing roles regularly. Generally, the business would seek to tightly control which employees can access which SaaS services, and often which features of those services each employee can access. Or certain employees may have elevated access to certain email accounts or sensitive human resources related documents. Each time an employee arrives, leaves, or changes roles, different sets of SaaS user accounts may need to be added, deleted, or updated).	Moerk further discloses the submitting of request to change role and as a result, a user’s account gets updated or created (Moerk ¶76, send a command to transition a user from a first role to a second role, for instance, a command indicating the user has moved from a first-level technical support position to a management position. In response, the controller 248 may retrieve a set of rules (which may also be referred to as a “policy”) corresponding to the former position and a set of rules corresponding to the new position from the rules repository 246. In some embodiments, these sets of rules may indicate which SaaS applications should have accounts for the corresponding user/role and configurations of those accounts, like permissions and features to enable or disable, configurations to change or accounts to add or remove, removing accounts, changing groups to which users belong, changing permissions, adding accounts, removing users from groups, and the like).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Moerk, which teaches employment role transition and the management of the associated accounts, into the teaching of Chandoor in view of Becker to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Moerk’s teaching would help provide the details to apply the teaching of Chandoor in view of Becker to employment management field, which widen the utility of the teaching Chandoor in view of Becker. In addition, both references (Moerk and Chandoor) teach features that are directed to analogous art, such as, account management. This close relation between both references highly suggests an expectation of success when combined. 

	Regarding claims 8 and 12, the claims recite essentially the same limitations as that of claim 3, respectively.  Claims 8, and 12 are rejected for the same reasons as that of claims 3, respectively.

	Regarding claims 10, 16-18, the claims recite essentially the same limitations as that of claim 1.  Claims 10, 16-18 are rejected for the same reasons as that of claim 1.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor in view of Becker and Moerk and further in view of McKinley; Sara et al. (US 10163173 B1, hereinafter McKinley) and GRAHAM, III; Donald H. et al. (US 20110270763 A1, hereinafter Graham).	Regarding claim 2, Chandoor in view of Becker teaches the identity recognition method according to claim 1 (see discussion above).	Chandoor in view of Becker and Moerk does not explicitly mention the following limitation that McKinley teaches sending share-data information of an associated account of the first account to the user terminal when receiving a read request (col. 3 lines 63-67 to col. 4 lines 1-22, presenting on a profile page of a user within a social network that is accessed when a user signs into a user account, in addition to user provided photos/pictures/assets, the cover photo may also include additional photos, pictures and/or other assets provided or shared by other users/entities that have social relationship with the user, by third party entities from within or outside of a user account of a social network), wherein the read request comprises an identification of the first account (col. 3 lines 63-67 to col. 4 lines 1-22);
	wherein the share-data information of the associated account of the first account comprises a document (col. 3 lines 63-67 to col. 4 lines 1-22, In addition to user provided photos/pictures/assets, the cover photo may also include additional photos, pictures and/or other assets provided or shared by other users/entities that have social relationship with the user, by third party entities from within or outside of a user account of a social network).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McKinley, which teaches the display of shared file between accounts, into the teaching of Chandoor in view of Becker and Moerk to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating McKinley’s teaching would help improving collaboration (McKinley col. 4 lines 41-67). In addition, both references teach features that are directed to analogous art, such as, account management. This close relation between both references highly suggests an expectation of success when combined.	Chandoor in view of Becker and Moerk and McKinley does not explicitly disclose the following limitation that Graham teaches: a document sent or received by the associated account and stored in a shared database automatically ([0247] one or both of the users that are communicating can be message providers. For instance, a user can set-up a vault that allows documents to be shared with a message provider, such as a mortgage provider, two message providers, such as two businesses can have accounts at the ECS 10. The message providers can agree to a shared vault that allows files placed in the shared vault to be viewed by each message provider; ¶339, share financial records with lending companies, audit agencies and the like, or to share relevant transactions with other individuals, as in expense reporting in an organization. Data shared by a user can be displayed on the user's profile, but may only be visible to those users who have been granted access to it; ¶36, data placed in the shared vault to be accessed by the user and one or more other users of the ECS and creating the shared vault, a newly retrieved account statement or newly retrieved account data is from the particular message provider and determining whether to place the newly retrieved account statement or the newly retrieved account data into the shared vault; see also ¶445).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Graham, which teaches storing of shared profile data in a shared vault, into the teaching of Chandoor in view of Becker and McKinley to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Graham’s teaching would help enhance privacy and security (Graham ¶132). In addition, both references teach features that are directed to analogous art, such as, account management. This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 11, the claim is rejected for the same reasons as that of claim 2 because claim 11 recites limitations that are essentially the same as that of claim 2.

Claims 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor in view of Becker and Moerk and further in view of Lutnick; Howard W. (US 11074781 B2, hereinafter Lutnick).

	Regarding claim 4, Chandoor in view of Becker and Moerk teaches the identity recognition method according to claim 1, wherein the step binding the first login password to a first account corresponding to the post further comprises:
	binding the identity of the first user to the first account corresponding to the post (Chandoor ¶18, When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information; Becker ¶29, login to an existing account by submitting a preset login and password into the welcome screen of the application 12; ¶28, access the account, through the application 12, by submitting the customer-selected username and password);	Although Chandoor in view of Becker and Moerk teaches the first account corresponding to the post, Chandoor in view of Becker and Moerk does not explicitly mention the following limitations:
	wherein the identity recognition method further comprises:
		determining whether the first user is a new user according to the identity of the first user;
	if the first user is not a new user, finding an original account binding with the first user, and linking the first account corresponding to the post to a database corresponding to the original account.	On the other hand, Lutnick teaches:	wherein the identity recognition method further comprises:
		determining whether the first user is a new user according to the identity of the first user (Lutnick col. 5 lines 12-29, a database may be searched for identifiers entered by the player upon establishing the account to find if the player has already registered an account);
	if the first user is not a new user (Lutnick col. 5 lines 12-29, if a match to a player establishing a new account is found in a customer database, the new account may be associated in response with the previous customer entry), finding an original account binding with the first user (Lutnick col. 5 lines 12-29, the new account may be associated in response with the previous customer entry), and linking the first account to a database corresponding to the original account (Lutnick col. 5 lines 12-29, the new account may be associated in response with the previous customer entry and all accounts that have previously been associated with that customer. Such association may ease a process maintaining an orderly customer profile, accounting for a customer, transferring money among customer accounts, monitoring for fraud (e.g., monitoring for multiple account usage simultaneously and taking anti-fraud action in response), and so on; [Examiner remark: Lutnick teaches the association of all accounts that have previously been associated with that customers with the new account, and also associates the previous customer entry (i.e. already registered an account, prior account establishment), as a result, Lutnick teaches the association between the original account with the first account]). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lutnick, which teaches storing of shared profile data in a shared vault, into the teaching of Chandoor in view of Becker and Moerk to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Lutnick’s teaching would help ease maintaining user profile, accounting and transferring of money. In addition, both references teach features that are directed to analogous art, such as, account management (Lutnick col. 5 lines 12-29). This close relation between both references highly suggests an expectation of success when combined.	
	Regarding claims 9 and 13, the claims recite essentially the same limitations as that of claim 4, respectively.  Claims 9 and 13 are rejected for the same reasons as that of claim 4, respectively.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chandoor in view of Becker and Moerk and Lutnick and further in view of Solomon; James et al. (US 9852386 B2, hereinafter Solomon).
	Regarding claim 5, Chandoor in view of Becker and Moerk and Lutnick teaches the identity recognition method according to claim 4.	Chandoor in view of Becker and Moerk and Lutnick teaches the identity of the first user, the identification of the post, the identification of the first account corresponding to the post. However, the combination does not explicitly mention the following limitations:	wherein the identity recognition method further comprises:
		sending at least two items of the identity of the first user, the identification of the post, the identification of the first account corresponding to the post to an user terminal corresponding to a second user;
		if the first user is a new user, enter in the step of sending at least two items of the identity of the first user, the identification of the post, the identification of the first account corresponding to the post to a user terminal corresponding to a second user directly.
	On the other hand, Solomon teaches: sending at least two items of the identity of the first user, the identification of the post, the identification of the first account corresponding to the post to an user terminal corresponding to a second user (Solomon col. 10 lines 56-67 to col. 11 lines 1-14, FIG. 6, the interface 605 can list the affiliation acceptances that have been received by the service 105, displays a record for affiliation acceptances that have been received. Each record includes a name, an email address, an organization identifier, an affiliation custom field identifier (referred herein as a verification identifier), and a status of the affiliation (whether it has been approved, rejected, or is pending). Of course, it should be understood that the interface 605 is an example and more fields, less fields, and/or different fields, may be displayed in some embodiments; the organization's administrator may use the interface 605 to approve an affiliation, if employee identifiers are used as the identifier, the administrator may compare the identifiers with a list of the employee identifiers to verify the identity of the employee; [Examiner remark: the employee identifier, which is associated with employee record/profile, corresponds to the identification of the first account]);
	if the first user is a new user (Solomon col. 8 lines 46-60, the operator may register for an account with the service 105 (if they do not already have an account)), enter in the step of sending at least two items of the identity of the first user, the identification of the post , the identification of the first account corresponding to the post to a user terminal corresponding to a second user directly (Solomon col. 10 lines 56-67 to col. 11 lines 1-14, FIG. 6, the interface 605 can list the affiliation acceptances that have been received by the service 105, displays a record for affiliation acceptances that have been received. Each record includes a name, an email address, an organization identifier, an affiliation custom field identifier (referred herein as a verification identifier), and a status of the affiliation (whether it has been approved, rejected, or is pending). Of course, it should be understood that the interface 605 is an example and more fields, less fields, and/or different fields, may be displayed in some embodiments, the organization's administrator may use the interface 605 to approve an affiliation, if employee identifiers are used as the identifier, the administrator may compare the identifiers with a list of the employee identifiers to verify the identity of the employee; [Examiner remark: the employee identifier, which is associated with employee record/profile, corresponds to the identification of the first account]).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Solomon, which teaches the approving of an affiliation request including the receiving and displaying of user’s identifiers, the affiliation ID, and an identifier of an employee, into the teaching of Chandoor in view of Becker and Moerk and Lutnick to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Solomon’s teaching would help provide benefit to the user (Solomon col. 1 lines 46-67). In addition, both references teach features that are directed to analogous art, such as, account management, offer, accepting of offer. This close relation between both references highly suggests an expectation of success when combined.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandoor in view of Becker and Moerk and Lutnick and further in view of Bretan; Matthew Ira (US 10375177 B1, hereinafter Bretan).
	Regarding claim 6, Chandoor in view of Becker and Moerk and Lutnick teaches the identity recognition method according to claim 4.	Chandoor in view of Becker and Moerk and Lutnick does not explicitly mention the following limitations that Bretan teaches:
	receiving an unbind request, wherein the unbind request comprises (Bretan col. 3 lines 13-36, a user account owner or administrator may request removal of a user from a user account. For instance, the user account owner or administrator may access the portal via a federated identity and select the user account from which it would like to remove the user from or select the user itself from various user accounts at once. In an alternative example, if the user account owner or administrator is departing from the external organization, the user account owner or administrator can submit a request, through the portal, to remove all user accounts owned by the user account owner or administrator; see also fig. 8, col. 22 lines 35-62);
	finding a second account binding to the former user according to Bretan col. 3 lines 13-36, a user account owner or administrator may request removal of a user from a user account. For instance, the user account owner or administrator may access the portal via a federated identity and select the user account from which it would like to remove the user from or select the user itself from various user accounts at once. In an alternative example, if the user account owner or administrator is departing from the external organization, the user account owner or administrator can submit a request, through the portal, to remove all user accounts owned by the user account owner or administrator; see also fig. 8, col. 22 lines 35-62).
	Bretan thus far teaches the aforementioned limitations including selecting users, but Bretan does not yet teach identifying the user in the unbind request and identifying the user when finding the account associating with the users.  However, Bretan further teaches that users can be identified with an identifier (Bretan col. 13 lines 1-15, database table corresponding to the various users and accounts associated with the computing resource service provider 318. This table may specify user and account metadata, such as identifiers for the users and accounts).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bretan in col. 13 lines 1-15, which teaches identifying a user using a user identifier, into the teaching of Bretan in col. 3 lines 13-36, fig. 8, col. 22 lines 35-62 to result in the limitations:	receiving an unbind request, wherein the unbind request comprises an identity of a former user;	finding a second account binding to the former user according to the identity of the former user, and unbinding the second account to the former user.
	One of ordinary skilled would be motivated to do so as combining the teachings of Bretan would provide the details of how the users is identified in the request and in the unbinding process that Bretan teaches but not explicitly mention.	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bretan, which teaches the requesting and processing to unbind user from user from user account, into the teaching of Chandoor in view of Becker and Moerk and Lutnick to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bretan’s teaching would help improve security when users no longer is associated with an account. In addition, both references teach features that are directed to analogous art, such as, account management and account linking. This close relation between both references highly suggests an expectation of success when combined.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chandoor in view of Becker and Moerk and further in view of Solomon; James et al. (US 9852386 B2, hereinafter Solomon).
	Regarding claim 14, Chandoor in view of Becker and Moerk teaches identity recognition apparatus according to claim 10 (see discussion above).	Chandoor in view of Becker and Moerk teaches the identity of the first user, the identification of the post, the identification of the first account corresponding to the post. However, the combination does not explicitly mention the following limitations:	wherein the identity recognition apparatus further comprises:
		a second sending module, being configured to sending at least two items of the identity of the first user, the identification of the post, the identification of the first account corresponding to the post to a user terminal corresponding to a second user.
	On the other hand, Solomon teaches: a second sending module, being configured to sending at least two items of the identity of the first user, the identification of the post, the identification of the first account corresponding to the post to a user terminal corresponding to a second user (Solomon col. 10 lines 56-67 to col. 11 lines 1-14, FIG. 6, the interface 605 can list the affiliation acceptances that have been received by the service 105, displays a record for affiliation acceptances that have been received. Each record includes a name, an email address, an organization identifier, an affiliation custom field identifier (referred herein as a verification identifier), and a status of the affiliation (whether it has been approved, rejected, or is pending). Of course, it should be understood that the interface 605 is an example and more fields, less fields, and/or different fields, may be displayed in some embodiments; the organization's administrator may use the interface 605 to approve an affiliation, if employee identifiers are used as the identifier, the administrator may compare the identifiers with a list of the employee identifiers to verify the identity of the employee; [Examiner remark: the employee identifier, which is associated with employee record/profile, corresponds to the identification of the first account]);	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Solomon, which teaches the approving of an affiliation request including the receiving and displaying of user’s identifiers, the affiliation ID, and an identifier of an employee, into the teaching of Chandoor in view of Becker and Moerk to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Solomon’s teaching would help provide benefit to the user (Solomon col. 1 lines 46-67). In addition, both references teach features that are directed to analogous art, such as, account management, offer, accepting of offer. This close relation between both references highly suggests an expectation of success when combined.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chandoor in view of Becker, Moerk and Solomon and further in view of Bretan; Matthew Ira (US 10375177 B1, hereinafter Bretan).
	Regarding claim 15, Chandoor in view of Becker, Moerk and Solomon teaches the identity recognition method according to claim 14.	Chandoor in view of Becker, Moerk and Solomon does not explicitly mention the following limitations that Bretan teaches:
	a third receiving module, being configured to receive an unbind request, the unbind request comprising an identity of a former user (Bretan col. 3 lines 13-36, a user account owner or administrator may request removal of a user from a user account. For instance, the user account owner or administrator may access the portal via a federated identity and select the user account from which it would like to remove the user from or select the user itself from various user accounts at once. In an alternative example, if the user account owner or administrator is departing from the external organization, the user account owner or administrator can submit a request, through the portal, to remove all user accounts owned by the user account owner or administrator; see also fig. 8, col. 22 lines 35-62);
	a first canceling module, being configured to find a second account binding to the former user according to the identity of the former user, and unbind the second account to the former user (Bretan col. 3 lines 13-36, a user account owner or administrator may request removal of a user from a user account. For instance, the user account owner or administrator may access the portal via a federated identity and select the user account from which it would like to remove the user from or select the user itself from various user accounts at once. In an alternative example, if the user account owner or administrator is departing from the external organization, the user account owner or administrator can submit a request, through the portal, to remove all user accounts owned by the user account owner or administrator; see also fig. 8, col. 22 lines 35-62).
	Bretan thus far teaches the aforementioned limitations including selecting users, but Bretan does not yet teach identifying the user in the unbind request and identifying the user when finding the account associating with the users.  However, Bretan further teaches that users can be identified with an identifier (Bretan col. 13 lines 1-15, database table corresponding to the various users and accounts associated with the computing resource service provider 318. This table may specify user and account metadata, such as identifiers for the users and accounts).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bretan in col. 13 lines 1-15, which teaches identifying a user using a user identifier, into the teaching of Bretan in col. 3 lines 13-36, fig. 8, col. 22 lines 35-62 to result in the limitations:	receiving an unbind request, wherein the unbind request comprises an identity of a former user;	finding a second account binding to the former user according to the identity of the former user, and unbinding the second account to the former user.
	One of ordinary skilled would be motivated to do so as combining the teachings of Bretan would provide the details of how the users is identified in the request and in the unbinding process that Bretan teaches but not explicitly mention.	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bretan, which teaches the requesting and processing to unbind user from user from user account, into the teaching of Chandoor in view of Becker and Moerk and Solomon to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Bretan’s teaching would help improve security when users no longer is associated with an account. In addition, both references teach features that are directed to analogous art, such as, account management and account linking. This close relation between both references highly suggests an expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210014060 A1 - one or more of the merchant ID, target device ID, recipient ID, electronic session ID, and transaction amount and can be used by the financial institution to determine merchant account type (e.g., credit vs debit line), merchant account number, and transaction amount. It can also include or incorporate a purchased item list, promotion, and merchant physical location. The information can be provided to the payer user or user device for transmission to the verification system or directly to the verification system.
US 20060155636 A1 - employer can invite a specific candidate to fill a position. For example, if a candidate has worked satisfactorily for an organization in the past, the organization may simply wish to use that candidate again. Through the e-Vite tool, the organization can send an invitation to bid to a specific candidate, complete with job description, shift times and day(s), essentially bypassing the bid process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.H.H/
Examiner, Art Unit 2497


/IZUNNA OKEKE/Primary Examiner, Art Unit 2497